NUMBER 13-12-00618-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                           IN RE ESTHER NAKITA NGUMA


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Benavides and Perkes
                  Memorandum Opinion Per Curiam1

       Relator, Esther Nakita Nguma, filed a petition for writ of mandamus on October

12, 2012, seeking relief from an order denying her motion to recuse the Honorable Letty

Lopez, Presiding Judge of the 389th Judicial District Court of Hidalgo County, Texas.

We deny the petition for writ of mandamus.

                                     I. STANDARD OF REVIEW

       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).

                                                  1
appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).    The relator has the burden of establishing both prerequisites to

mandamus relief, and this burden is a heavy one. In re CSX Corp., 124 S.W.3d 149,

151 (Tex. 2003) (orig. proceeding).

                                  II. APPLICABLE LAW

       Under Texas Rule of Civil Procedure 18a, “[a]n order denying a motion to recuse

may be reviewed only for abuse of discretion on appeal from the final judgment,”

whereas an order denying a motion to disqualify may be reviewed by mandamus and

may be appealed in accordance with other law.” See TEX. R. CIV. P. 18a(j)(1)(A), (2).

Accordingly, relator has an adequate remedy by appeal for the denial of her motion to

recuse.   See In re Union Pac. Res. Co., 969 S.W.2d 427, 429 (Tex. 1998) (orig.

proceeding). Because “mandamus is expressly reserved for situations where a relator

lacks an adequate remedy by appeal,” the petition for writ of mandamus must be

denied. In re Reece, 341 S.W.3d 360 (Tex. 2011) (orig. proceeding).

                                      III. CONCLUSION

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met her burden

to obtain mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


                                                PER CURIAM

Delivered and filed this the
15th day of October, 2012.




                                            2